DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 October 2021 has been entered.
Claims 1-2, 4-7, and 9-15 are pending, with claims 9-15 withdrawn from consideration.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends upon claim 3.  However, claim 3 has been cancelled.  Thus, it is unclear what the scope of claim 4 is.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bialek (US 4,582,593) in view of Vu (US 2011/0309040), Miller (US 5,156,751), Varadaraj (US 2003/0191195), and Choi (US 2018/0187096).
Regarding claims 1 and 4, Bialek teaches introducing a liquid product mixing tank where the product mixing comprises an internal mixing device (column 2, lines 60-65 and column 4, lines 25-31).  Bialek teaches pressure of about 50 psi and temperature of 150-350°F (column 5, lines 5-12), which reads on the claimed greater than steam pressure of water at the temperature of liquid product.  Bialek teaches premixing so that the subsequent residence time in the separator is reduced (column 4, lines 25-31).  Bialek introduces the mixed liquid product to a product separation tank which has a weir 
Bialek does not explicitly disclose (1) residence time in mixing zone of 5-120 minutes (2) residence time in the separation zone of at least 10 minutes (3) the mixing comprises an agitator at speeds of 10-800 rpm, the dissociation/droplet size of upgraded hydrocarbons, or the absence of a demulsification agent (4) introducing spent water to water treatment to recover clean recycle water and heavy fraction having 5-25% water.
Regarding (1) and (2), Bialek teaches performing the steps to enhance separation and reduce the residence time in the separator (column 4, lines 25-31 and column 5, lines 5-12).
Further, Vu teaches a similar process for separating oil from water in a separator with a weir [0037-0044].  Vu indicates that selection of residence times, including 10 minutes in the separation vessel [0048].
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the residence time in the mixer and separator, for the benefit of obtaining the 
Regarding (3), Miller teaches a way to separate emulsions without chemical demulsification agents using agitation, centrifuge, and a weir (column 2, lines 15-55 and column 1, lines 29-49 and column 6, lines 1-15).  Similarly, Varadaraj teaches an improved method for separating emulsions, without expensive demulsification agents [0003], but mixing at 500 rpm for 10 minutes to form oil droplets followed by centrifuging [0025].  Varadaraj teaches that the oil droplets grow in size until they eventually cream to the surface and can be recovered [0017].  In this regard, Examiner notes that it would have been obvious to the person having ordinary skill in the art that a similar size droplet as claimed would be achieved or selected, since Varadaraj teaches that such a size is critical to the recovery.
Therefore, it would have been obvious to the person having ordinary skill in the art to have modified the previous processes with the Miller/Varadaraj agitation rpms, and absence of demulsification agent, for the benefit of saving costs of such demulsifiers.  
Regarding (4), Choi teaches a similar process involving separation of oil from water.  Choi teaches sending the recovered water to further water treatment known in the art to perform filtering, deoiling, demineralization, settling, and filtration so that the water can be recycled and used in the process [0058].  Examiner notes that the Choi water treatment including settling and filtration would result in removal of sludge fraction having the same water content, since it is the same filtration process as identified in the instant specification.  It is additionally noted that storage tanks are well-known in the 
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Choi water treatment, in order to recover clean water that may be recycled to the process to save raw material costs.
Regarding claim 2, Vu teaches withdrawing gas product from the separation tank [0037-0044].
Regarding claim 6, Choi teaches recycling water to be mixed with hydrocarbons in the process [0058].  Choi teaches volumetric ratio of water to hydrocarbon of 10:1 to 1:10 [0031], which overlaps with the claimed range.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bialek (US 4,582,593) in view of Vu (US 2011/0309040), Miller (US 5,156,751), and Varadaraj (US 2003/0191195) and further in Choi (US 2018/0187096) as applied to claim 1 above, as evidenced by Swartz (US 4,722,781).
Regarding claim 5, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose the steps of producing the feed to the separator.
However, Choi teaches a similar process for separating oil from water [0056-0058]. Choi teaches introducing a feed oil selected from crude oil, reduced crude, atmospheric distillates, atmospheric residue, vacuum distillates, vacuum residue, and other refinery streams [0025].  Examiner considers these feeds to read on the claimed at least 2 wt% heavy fraction, since vacuum residue is a heavy fraction.
Examiner notes that the feeds of Choi including various refinery streams are conventionally obtained after desalting steps.  This is evidenced by Swartz, teaching crude oil is desalted prior to entering refinery units (column 1, lines 1-17).
Choi teaches increasing the pressure of the hydrocarbon feed to a pressure greater than the critical pressure of water [0026-27], introducing the pressurized feed into a feed oil heater and increasing the temperature of 50-150°C [0027], introducing the heated oil to a mixer [0031], introducing a feed water stream to a feed water pump wherein the feed water comprises demineralized water [0028], increasing the pressure of the feed water to above critical pressure of water [0028-0029], introducing the pressurized feed water to a water heater [0029], increasing the temperature of the feed water to a temperature greater than the critical temperature of the water [0029], introducing the supercritical water to the mixer and mixing with the hydrocarbon feed [0031], reacting the mixed feed stream to produce a reactor effluent wherein the mixed feed undergoes conversion reactions to obtain hydrocarbons and a water phase [0032], [0054], introducing reactor effluent to a cooling device and cooling to a temperature of less than 200°C and depressurizing the effluent to a pressure of 0.05-2.5 MPa [0038], introducing the product effluent to a gas liquid separator to produce vapor product and the liquid product [0039].  Choi teaches that the gas/oil/water separation steps can be performed by any separator system known in the art [0054].
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the hydrocarbon/water products of Choi, to the separators disclosed by the previous combination, for the benefit of obtaining the desired separation of oil and water.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bialek (US 4,582,593) in view of Vu (US 2011/0309040), Miller (US 5,156,751), Varadaraj (US 2003/0191195) and Choi (US 2018/0187096) as applied to claim 1 above, and further in view of Oliver (US 3,208,201).
Regarding claim 7, the previous combination teaches the limitations of claim 1, as discussed above. 
The previous combination does not explicitly disclose introducing the mixture into a continuous centrifuge unit and centrifuging to recover a centrifuge outlet stream.
However, Oliver teaches it is well known in the art to send oil water mixtures to continuous centrifuging to recover solid sludge forming constituents (column 3, lines 25-35).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the continuous centrifuge steps of Oliver, for the benefit of removing the sludge forming solids.
Response to Arguments
Applicant's arguments filed 01 October 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s argument to be:
Choi does not teach separating the heavy end fraction from the water in the water treatment unit to produce a recycled water and sludge.  The spent water of claim 1 is produced in the production separation tank and contains the heavy end fraction, defined in the specification as “the fraction of hydrocarbons that boil at 900 deg F or greater”’.  In contrast, Choi teaches generally treating a water fraction in a water treatment unit.  Choi teaches water is separated from the light fraction which has a tbp of 80% less than 250°C.  Choi fails to teach separating a sludge from the water feed.  The instantly claimed process results in a product having better quality.
In response to Applicant’s argument, the separation of water from upgraded oil is disclosed by Bialek, as applied in the rejections above.  Choi is further referenced to disclose treatment of the water in a filtration device, so it is suitable for recycle [0058].  Examiner notes that such filtration would necessarily result in sludge and a cleaned water stream.  It is noted that Applicant’s instant specification teaches the same filtration steps to recover cleaned water (see instant spec [0057]).  The claim language does not specify the boiling range of the heavy ends.  In this regard, it is not seen where this argument is commensurate in scope with the claim language.  It is not seen where Applicant has provided any evidence of new or unexpected results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berkowitz (US 2011/0266115) – teaches separating upgraded oil from process water, filtering process water to obtain sludge (waste), and recycling the cleaned water (see figure 2).
Iverson (US 2019/0144757) – teaches separating, cleaning, and recycling water (see figure 3).
US 4,125,461 – teaches demulsification by centrifuge and shear
US 4,725,287 – teaches transportation of oil water emulsions and how shear impacts emulsions
US 2,646,405 – teaches emulsion breaking when micron size water particles are weakened and oil coalesces into larger droplets
US 2004/0195179 – teaches mixing at 400-600 rpm 
US 2004/0167233 – teaches mixing at 400-600 rpm and separating emulsions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771